IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Chester Community Charter          :
School,                            :
                Petitioner         :
                                   : No. 1180 C.D. 2015
           v.                      :
                                   :
Unemployment Compensation          :
Board of Review,                   :
                 Respondent        :


                                  ORDER


           AND NOW, this 28th day of April, 2016, it is ORDERED that the
above-captioned opinion filed February 17, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                   ________________________________
                                   PATRICIA A. McCULLOUGH, Judge